Title: To Thomas Jefferson from William Davies, with Reply, 12 April 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office April 12. 1781.

I was desired by the Baron before his leaving town to lay before your Excellency, an extract of a letter from General Greene, which unintentionally he omitted to present to you yesterday, altho’ I think he said he had conversed with you on this subject. His great anxiety for an immediate supply of ammunition to be forwarded on to General Greene has induced him to press this matter with so   much importunity upon you. I cannot well tell what to expect from Major Claiborne with respect to the transportation of the ammunition at Fredricksburg, as he sometimes tells me, his deputy there can collect what number of waggons he chuses, from the great estimation he is held in by the people, and at other times that nothing can be done for want of money, altho’ he confesses that waggons have been received from three or four adjoining counties to that place. As to the article of lead, will it not be proper to direct the immediate purchase of all that can be got in this part of the country? There is some at Manchester and probably th[ere may] be some in this town, and no doubt in many other places in the State. It is of essential moment, and even if Mr. Ross should succeed in procuring a quantity in the neighborhood of the mines, still the lead can always be sold and the State no loser. As to the means of transporting it, we had better take the direction of it in a great measure ourselves, as the continental quartermaster’s department in this State is too much governed by punctilio and nicety ever to effect much. If we could at once establish a sadler’s shop, enlarge the number of hands of the carpenter’s business, and build log houses near Westham for their temporary accommodation till those nicer buildings projected by Col. Senf, can be executed, we should soon feel the advantage. I have prevailed upon Baron Steuben to consent to my getting a number of hands for this purpose from Chesterfield; and if the Government have no objection I will take measures for beginning the business next Monday.
I have the honor to be, Sir, Your Excellency’s most hbl Servt,

William Davies


In Council Apr. 12. 1781.
We will immediately (in addition to our former requisitions) desire Mr. Ross to extend his endeavors to procure lead over the whole state. The board approves of establishing and enlarging the works as proposed by Colo. Davies, and building log houses at Westham for their temporary accomodation. I shall speak with Majr. Claiborne and have something final concluded about the bringing [the lead and powder?] from Fredsbg. Mr. Ross if he cannot bring in his purchases of lead [will of] course apply to the State Q.M.
Th: Jefferson

